 
EXHIBIT 10.1

SECOND ALLONGE TO REVOLVING CREDIT NOTE
 
THIS SECOND ALLONGE TO REVOLVING CREDIT NOTE ("Allonge"), is dated as of the
1ST day of March, 2007, and is made and given by Champion Industries, Inc., a
West Virginia corporation (the "Borrower"), to United Bank, Inc. a West Virginia
state banking corporation ("Lender").
 
WITNESSETH:
 
 WHEREAS, on August 1,2003, Borrower executed and delivered that certain
Revolving Credit Note made payable to Lender in the principal sum of
$l0,000,000.00 (the "Note"), pursuant to that certain Revolving Credit
Agreement, dated August 1,2003, between Borrower and Lender (the "Loan
Agreement"); and
 
WHEREAS, maturity date of the Note is July 31, 2008;
 
WHEREAS, Borrower has requested that Lender extend the Maturity Date; and
 
WHEREAS, Lender is agreeable to Borrower's request, subject to the terms and
conditions as set forth herein.
 

1.  
Effective as of the date of this Allonge, the term "Note" or "note", as used
herein and in the Note and other Loan Documents, shall mean the Note as modified
and amended by this Allonge.

 

2.  
Effective as of the date of this Allonge, the Maturity Date of the Note is
extended through an including July 31, 2010.

 

3.  
This Allonge is a modification only and not a novation. Except as modified
herein, the Note shall remain in full force and effect, and the Revolving Credit
Agreement, financing statements and all other documents executed in connection
therewith, shall remain in full force and effect and, along with the Note, shall
be binding on the respective parties.

--------------------------------------------------------------------------------


 
    WITNESS the following signature and seals of Lender and Borrower as of the
1ST day of March, 2007.
 
LENDER: UNITED BANK, INC.
 
BY:     /s/ Linda J Pleasants
ITS:     Vice President
 
BORROWER: CHAMPION INDUSTRIES, INC.
BY:         /s/ Todd R. Fry
ITS:        CFO

